Citation Nr: 1141934	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  10-08 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a temporary total evaluation due to treatment for a service-connected condition requiring convalescence, later than April 1, 2009.

2.  Entitlement to a compensable rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to January 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a compensable evaluation for bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On July 30, 2010, prior to the promulgation of a decision in the appeal, VA received written notification from the appellant through his representative that a withdrawal of the appeal regarding an extension of his convalescent rating.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized  representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  

In that regard, the Board observes that the issue of entitlement to an extension of the Veteran's convalescent rating was properly appealed to the Board via the Veteran's March 2010 VA Form 9.  However, in July 2010 the Veteran submitted a written statement noting his desire to withdraw this issue from appellate status.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal with respect to an extension beyond April 2009 of the temporary total evaluation based on convalescence is dismissed.


REMAND

The Veteran seeks a compensable evaluation for his bilateral hearing loss disability.  At the most recent VA examination, conducted in December 2010, the examiner concluded that the Veteran's responses were inconsistent and unreliable, and suggested nonorganic hearing loss.  Notably, the claims file was not made available for her review.

Records subsequently added to the claims file include those from the University of Kansas Medical Center.  Providers there conducted audiograms in September 2010, November 2010, December 2010, and January 2011, the results of which suggest puretone thresholds exceeding those of the most recent VA examination (the Board notes that the results of these audiograms were not interpreted, and that is precluded from such interpretation).  The University of Kansas providers noted that there was a mismatch of the puretone average and the Veteran's speech recognition threshold.  They also noted the Veteran's report of disequilibrium.  On evaluation in January 2011, a provider assessed episodic disequilibrium of unclear etiology, with continued speech recognition threshold and puretone average mismatch on audiogram.  She noted that on close review, it appeared that the Veteran had a true hearing loss.  

In light of the more recent findings suggesting worsening of the Veteran's bilateral hearing loss disability, and a notation that there exists true hearing loss, the Board has determined that an additional VA examination is required.  Such examination should include interpretation by the VA audiologist of the testing conducted by the University of Kansas Medical Center, and a discussion of the puretone average and speech recognition threshold mismatch.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

In light of the above discussion, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his bilateral hearing loss disability.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed (including audiological testing), and the results reported in detail.  The claims file and a copy of this remand should be provided to the examiner for review.  The examiner should elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.  

The examiner should specifically describe the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities.  

The examiner should also interpret the results of the audiograms carried out at the University of Kansas Medical Center and discuss their significance.  In consideration of those results and any elicited during this current examination, the examiner should make a determination of whether use of the speech discrimination test is inappropriate due to inconsistent scores or due to an exceptional pattern of hearing impairment.

Complete rationale for all opinions expressed should be included in the examination report.

2.  Upon completion of the above, review the examiner's report for specific compliance with the Board's directives.  Any inadequacies should be addressed prior to recertification to the Board.  

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


